DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Status of the Claims
The amendment/remarks received 01/27/2022 have been entered and fully considered.  Claims 1, 3-4, 6, 8-10, and 14 are pending.  Claims 2, 5, 7, and 11-13 are cancelled.  Claim 1 is amended.  Claims 1, 3-4, 6, 8-10, and 14 are examined herein.

Response to Arguments
In view of the cancellation of claim 12, the provisional double patenting rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see pp. 6-8, filed 01/27/2022, with respect to Sonobe and the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6, 8-10, 12, and 14 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 6, 8-10, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO 2015/186353 A1 (“Sonobe” – US 2017/0062828 A1 cited as an English language equivalent) discloses a binder composition for a lithium ion secondary battery electrode (Abstract).  The binder composition comprises a water-soluble copolymer X and a particulate polymer Z ([0028]).  The water-soluble copolymer X comprises a monomer composition X ([0054]).  The monomer composition X comprises a compound (B) ([0064]).  Preferred examples of the compound (B) include acrylamide and N-methylolacrylamide (i.e. N-hydroxymethyl acrylamide) ([0067]).  The compound (B) may contain two or more of these compounds may be used in combination in a freely selected ratio ([0065]).  The percentage content of the compound (B) among monomers contained in the monomer composition X used in production of the copolymer X is required to be at least 20.0 mass % and no greater than 75.0 mass % ([0069]).  However, Sonobe does not expressly disclose the water-soluble polymer including a monomer unit derived from an N-hydroxyalkyl(meth)acrylamide monomer in a proportion of at least 5 mass% and not more than 20 mass% and a (meth)acrylamide monomer unit in a proportion of at least 74.5 mass% and not more than 94.9 mass% as recited in claim 1.  It is noted that the combination of the N-hydroxyalkyl(meth)acrylamide monomer and (meth)acrylamide monomer is present in an amount of at least 79.5 mass%.
JP 2015-106488 A (“Otsuka” – machine translation filed by applicant 03/16/2018) discloses a slurry for a storage battery negative electrode, a storage battery negative electrode comprising a layer formed by applying and drying the slurry, and a power storage device comprising the negative electrode (Abstract; [0001]).  The power storage device is a non-aqueous secondary battery ([0090]-[0093]).  The slurry comprises a binder comprising including a water-soluble polymer (A) ([0024]-[0027]).  Otsuka discloses the water-soluble polymer comprises a (meth)acrylamide derived monomer in an amount of 50-85 mass% ([0028]).  Otsuka discloses the water-soluble polymer comprises a repeating unit of N-methylol methacrylamide or N-methylol acrylamide (i.e. N-hydroxymethyl(meth)acrylamide) ([0030]).  In Example 6, the monomer N-methylol acrylamide (NMAM) is contained in an amount of 1 mass%.  Otsuka does not expressly disclose the water-soluble polymer including a monomer unit derived from an N-hydroxyalkyl(meth)acrylamide monomer in a proportion of at least 5 mass% and not more than 20 mass% as recited in claim 1.
The prior art, either alone or in combination, does not fairly teach or suggest the binder composition for a non-aqueous secondary battery electrode as recited in claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727